Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 12/22/2021.
2.	Claims 1-10, 12-15, 17, 18 and 20-23 are pending in this application. Claims 1, 12 and 17 are independent claims. In the instant Amendment, claims 1-10, 12-13, 17, 18 and 20 were amended, claim 19 was canceled and claim 23 was added.
3.	Claims 1-10, 12-15, 17, 18 and 20-23 are allowed.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

On the first line of claim 20, delete the number –19-- and add the number [[18]]

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the specific combination of claim limitations as currently amended.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nitz et al (US 20140052681 A1).
Marci et al (US 20100211439 A1).
Rakshit et al (US 20200160399 A1).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174